UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) February 10, 2011 PRIMEDIA Inc. (Exact Name of Registrant as Specified in Charter) 3585 Engineering Drive, Norcross, Georgia30092 (Address of Principal Executive Offices) Delaware 1-11106 13-3647573 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Registrant’s telephone number, including area code 678-421-3000 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On February 10, 2011, PRIMEDIA Inc. issued a press release, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by this reference. The information contained in this Item 7.01, including the information set forth in the press release filed as Exhibit 99.1 to, and incorporated in, this Current Report, is being “furnished” and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section. The information in Exhibit 99.1 furnished pursuant to this Item 7.01 shall not be incorporated by reference into any registration statement or other documents pursuant to the Securities Act of 1933, as amended, or into any filing or other document pursuant to the Exchange Act except as otherwise expressly stated in any such filing. Item 9.01 Financial Statements and Exhibits. Exhibit 99.1 Press release issued by PRIMEDIA Inc. on February 10, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PRIMEDIA INC. Dated: February 10, 2011 By: /s/ KEITH L. BELKNAP Name: Keith L. Belknap Title: Senior Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit No. Description Press release issued by PRIMEDIA Inc. on February 10, 2011.
